                          Case
                           Case4:21-mc-80039-DMR
                                4:21-mc-80039-DMR Document
                                                   Document5-1
                                                            6 Filed
                                                               Filed03/04/21
                                                                     03/03/21 Page
                                                                               Page11ofof22
                                                                                                                                                      EJ-130
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address):                                                 FOR COURT USE ONLY

  Nicholas Ranallo, Attorney at Law #275016
  5058 57th Ave S,
  Seattle, WA 98118-2120

            TELEPHONE NO.:   (831) 607-9229          FAX NO. (Optional): (831) 533-5073

E-MAIL ADDRESS (Optional):   nick@ranallolawoffice.com
     ATTORNEY FOR (Name):    Derek DeYoung
           ATTORNEY FOR          JUDGMENT CREDITOR          ASSIGNEE OF RECORD

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     Northern District of California
        STREET ADDRESS:      1301 Clay Street
        MAILING ADDRESS:

       CITY AND ZIP CODE: Oakland, CA 94612
            BRANCH NAME:  Northern District of California - Oakland Courthouse
      PLAINTIFF:      Derek DeYoung
     DEFENDANT:       Qingdao Lei Chi Industrial & Trade Co., Ltd.
                                                                                                            CASE NUMBER:
                                 EXECUTION (Money Judgment)
       WRIT                      POSSESSION OF       Personal Property
                                                                                                                    4:21-mc-80039-DMR
        OF                                           Real Property
                                 SALE

1. To the Sheriff or Marshal of the County of:               Northern District of California
     You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
3. (Name):       Derek DeYoung
   is the           judgment creditor              assignee of record             whose address is shown on this form above the court’s name.
4. Judgment debtor (name and last known address):                            9.     See next page for information on real or personal property to be
                                                                                    delivered under a writ of possession or sold under a writ of sale.
                                                                        10.         This writ is issued on a sister-state judgment.
                                                                        11. Total judgment . . . . . . . . . . . . . . . . . . . . $ 1,200,400.00
                                                                        12. Costs after judgment (per filed order or
                                                                            memo CCP 685.090) . . . . . . . . . . . . $ 0.00
                                                                        13. Subtotal (add 11 and 12) . . . . . . . . . $ 1,200,400.00
                                                                        14. Credits . . . . . . . . . . . . . . . . . . . $ 0.00
                                                                        15. Subtotal (subtract 14 from 13) . . . . . . . $ 1,200,400.00
                                                                        16. Interest after judgment (per filed affidavit
                                                                            CCP 685.050) (not on GC 6103.5 fees). . . $ 109.52
             Additional judgment debtors on next page
                                                                        17. Fee for issuance of writ . . . . . . . . . . . . . . $ 0.00
5. Judgment entered on (date):
                                                                        18. TotaI (add 15, 16, and 17) . . . . . . . . . . . . $ 1,200,500.52
     01/20/2021
                                                                        19. Levying officer:
6.           Judgment renewed on (dates):
                                                                            (a) Add daily interest from date of writ
                                                                                (at the legal rate on 15) (not on
7. Notice of sale under this writ
                                                                                GC 6103.5 fees) of. . . . . . .                    $
   a.       has not been requested.
                                                                            (b) Pay directly to court costs included in
   b.       has been requested (see next page).
                                                                                11 and 17 (GC 6103.5, 68511.3; CCP
8.       Joint debtor information on next page.
                                                                                699.520(i)) . . . . . . . . . . . . . .            $
  [SEAL]
                                                                        20.           The amounts called for in items 11–19 are different for each debtor.
                                                                                      These amounts are stated for each debtor on Attachment 20.


                                          Issued on (date): 3/4/2021                       Clerk, by                                                , Deputy

                                               NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.

                                                                                                                                                      Page 1 of 2
Form Approved for Optional Use                                                                                      Code of Civil Procedure, §§ 699.520, 712.010,
Judicial Council of California                                    WRIT OF EXECUTION                                                  Government Code, § 6103.5
EJ-130 [Rev. January 1, 2006]                                                                                                                             715 010
                                                                                                                                            www.courtinfo.ca.gov
                           Case
                            Case4:21-mc-80039-DMR
                                 4:21-mc-80039-DMR Document
                                                    Document5-1
                                                             6 Filed
                                                                Filed03/04/21
                                                                      03/03/21 Page
                                                                                Page22ofof22
                                                                                                                                         EJ-130
        PLAINTIFF:         Derek DeYoung                                                            CASE NUMBER:


      DEFENDANT:           Qingdao Lei Chi Industrial & Trade Co., Ltd.                                      4:21-mc-80039-DMR
                                                 — Items continued from page 1—
21.           Additional judgment debtor (name and last known address):




22.           Notice of sale has been requested by (name and address):




23.           Joint debtor was declared bound by the judgment (CCP 989–994)
              a. on (date):                                                               a. on (date):
              b. name and address of joint debtor:                                        b. name and address of joint debtor:




            c.           additional costs against certain joint debtors (itemize):


24.          (Writ of Possession or Writ of Sale) Judgment was entered for the following:
             a.         Possession of real property: The complaint was filed on (date):
                       (Check (1) or (2)):
                           (1)      The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                    The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
                           (2)      The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
                                     (a) $                       was the daily rental value on the date the complaint was filed.
                                     (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                          dates (specify):
             b.            Possession of personal property.
                                If delivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.
            c.        Sale of personal property.
            d.         Sale of real property.
            e. Description of property:




                                                       NOTICE TO PERSON SERVED
   WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
   WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
   officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
   as a money judgment for the value of the property specified in the judgment or in a supplemental order.
   WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
   occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
   property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
   the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
   judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
   time the judgment creditor takes possession of the premises.
       A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).
EJ-130 [Rev. January 1, 2006]                                                                                                            Page 2 of 2
                                                                WRIT OF EXECUTION
